Appellant was convicted of murder in the first degree. Appellant reserved a bill of exceptions at the trial, but we find nothing to require extended treatment. Appellant offered to prove difficulties on sundry occasions between deceased and negroes about the plant where appellant and *Page 610 
deceased were employed and a "shooting scrape" in another county. We presume this was for the purpose of showing that deceased was a man of violent or turbulent disposition or character. The court's exclusion of this evidence must be approved on two distinct grounds: (1) Appellant did not adopt the proper method of proving character (De Arman v. State,71 Ala. 351; Lambert v. State, 205 Ala. 547, 88 So. 847), and (2) such evidence was inadmissible in advance of a showing of self-defense (Amos v. State, 96 Ala. 120, 11 So. 424).
There was no error; the sentence of the law must be executed.
Affirmed.
All the Justices concur.